DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
Status of the Claims
Claims 12, 14-17, 21-29, 31-44 were previously pending, claims 21-28 withdrawn, and claims 12, 14-17, 29, and 31-44 were subject to a final rejection dated January 29, 2021. In the RCE submitted on May 27, 2021, claims 12 and 35 were amended. Therefore, claims 12, 14-17, 21-29, and 31-44 are currently pending, claims 21-28 are withdrawn, and claims 12, 14-17, 29, and 31-44 are current rejected in the non-final rejection below.
 
Response to Arguments
Applicant’s arguments filed on page 14 of the RCE concerning the previous rejection of the claims under 35 U.S.C. 112 (b) have been fully considered and are found persuasive, as Applicant has amended the claims to overcome the previous rejections. 

Applicant’s arguments filed on pages 14-20 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot in view of the amended claims and amended references.

Applicant’s arguments filed on pages 20-22 of the RCE, concerning the previous rejection of the claims under 35 U.S.C. 101 have been fully considered but are not found persuasive.
On Page 22 of the RCE, in discussing Step 2A, Prong One, Applicant states “…it’s claimed ‘[a] computer system [and method] for determining dwelling energy consumption using appliance data amongst a plurality of online users’ clearly does not fall within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas….’Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.’…Applicant respectfully submits at least the below emphasized features of independent claim 12, as currently presented, clearly can neither ‘be practically performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations’ nor ‘as a practical matter, be performed entirely in a human’s mind (even if aided with pen and paper)’…
Examiner respectfully disagrees and notes that the Final Rejection dated January 29, 2021 never stated that the claims recited a mental process as Applicant appears to 
Examiner further notes that Applicant has not specifically addressed why the claims do not recite a certain method of organizing human activity, beyond merely stating that the claims “clearly do[] not fall within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.” As noted in the previous Final Rejection and re-iterated below in this non-final rejection, Examiner states that the claims recite a certain method of organizing human activity, e.g., managing personal behavior or interactions between people (social activities or following rules or instructions). Examiner suggests Applicant review  MPEP 2106.04(a)(2)(II)(C) discussing an example of a claim reciting following rules or instructions - In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011. Thus Applicant’s “computer system [and method] for determining dwelling energy consumption using appliance data amongst a plurality of online users” falls under the Certain Methods of Organizing Human Activity grouping, which includes managing personal behavior or interactions between people (social activities or following rules or instructions).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 14-17, 29, 31-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 12, 14-17, 29, and 31-34 are directed to a system (i.e., a machine); and claims 35-44 are directed to a method (i.e., a process). Therefore, all the claims fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 12 recites a series of steps/functions of: determining dwelling energy consumption using appliance data amongst a plurality of users; storing  data collected from appliances in a first dwelling for a predetermined time period and aggregating the collected stored appliance data and encrypting the aggregated data and transmitting the encrypted data; storing data collected from appliances in a second dwelling for a predetermined time period and aggregating the collected stored appliance data and encrypting the aggregated data and transmitting the encrypted data; receiving the appliance data and decrypting the aggregated data and providing a gameplay scenario to a plurality of users, and utilizing the decrypted aggregated data by: determining age of one or more appliances and energy consumption associated with a first dwelling for a prescribed period of time through analysis of sensor data relating to appliance energy consumption in the first dwelling wherein the determined energy 
The claim as a whole recite a method of organizing human activity. The above recited limitations – (under broadest reasonable interpretation) recite an abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or interactions between people (social activities or following rules or instructions). The mere recitation of generic computer components ((i) a computer server processor coupled to a network; (ii) a network connection; and (iii) online users) and elements recited a high level of generality ((iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); (v) a first/second computing device coupled to the first/second plurality of network coupled appliance sensors, and (vi) including a communication component), does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 12 as a whole amounts to: (i) “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a computer server processor coupled to a network (for receiving the aggregated encrypted sensor data and decrypting the aggregated sensor data); (ii) a network connection; and (iii) online users; (iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); (v) a first/second computing device coupled to the first/second plurality of network coupled appliance sensors, and including (vi) a communication component (configured to encrypt the aggregated data). 
The additional elements of (i) a computer server processor coupled to a network (for receiving aggregated sensor data and decrypting the aggregated sensor data); (ii) a network connection; and (iii) online users, are recited at a high-level of generality (See Para. 41 of Applicant’s PG Publication discussing (i) network computing device 200, for example insurance server 106 – as one of the nodes shown in network 100;  Paras. 31-32 discussing (ii) the network and how it’s connected to a collection of nodes; and Para. 81 discussing (iii) users who can experience the competition through a computing device), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Furthermore, the computer server processor’s function of decrypting the aggregated sensor data, when viewed as whole/ordered combination, does no more than See MPEP 2106.05(h)).
The additional elements of (iv) a first/second plurality of network coupled appliance sensors (i.e., providing appliance data that is sensor data) are recited at a high-level of generality (See Paras. 53-55, and 58-60, discussing appliance sensor 102 in a networked environment), such that when viewed as whole/ordered combination, they do no more than generally link the use of the judicial exception to a particular technological environment or field of use (appliances/sensors) (See MPEP 2106.05(h)). 
The additional elements of (v) a first/second computing device coupled to the first/second plurality of network coupled appliance sensors, are recited at a high-level of generality (See Paras. 53-55 and 56 discussing computer 103 for capturing data from sensors 102), such that when viewed as whole/ordered combination, they do no more than amount to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Additionally, the first/second computing devices’ functions of storing the collected data for a predetermined time period, and aggregating the collected stored data, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). 
The additional elements of (v) a communication component (included in the first/second computing device and configured to encrypt the aggregated data), are recited at a high-level of generality (See Paras. 63-65 discussing computer communication component 324 provided and utilized to communicate recorded information from computing device 103 to an external location, such as computer server 106, and See MPEP 2106.05(f)). Furthermore, the communication components’ functions of encrypting the aggregated data for the first/second plurality of network coupled appliance sensors, and transmitting the encrypted sensor data for the first/second plurality of network coupled appliance sensors over a network connection, when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (data encryption) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the additional elements of (v) first/second computing device coupled to the first/second plurality of network coupled appliance sensors, functions of storing the collected data for a predetermined time period, and aggregating the collected stored data, when viewed as whole/ordered combination, amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (v) first/second computing device coupled to the first/second plurality of network coupled appliance sensors are recited at a high-level of generality and perform generic computer functions (i.e., (a) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.; (b) performing repetitive calculations, Flook; Bancorp Services; and (c) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 53-55 and 56 of Applicant’s PG Publication discussing computer 103 for capturing data from sensors 102, at a high-level of generality. 
Therefore, the additional elements of: (i) a computer server processor coupled to a network (for receiving the aggregated encrypted sensor data and decrypting the aggregated sensor data); (ii) a network connection; and (iii) online users; (iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); (v) a first/second computing device coupled to the first/second plurality of sensor data), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claims 14-17, 29, 31-32 and 34 recite details of: determining a monetary cost associated with the determined energy consumption associated with the first and second dwellings (claim 14);  a user of the first dwelling challenging a user of the second dwelling (claim 15); determining an optimal dwelling by identifying a dwelling from the first and second dwellings having a greats reduction in in energy consumption (claim 16); providing an incentive to a user of the determined optimal dwelling (claim 17); determining repair history of the appliances in the first dwelling/the second dwelling (claim 29); determining an optimal dwelling consists of identifying a dwelling having a greatest reduction of resource consumption (claim 31);  determining an optimal dwelling consists of identifying a dwelling having a greatest cost savings associated with its resource consumption over a prescribed period of time (claim 32); determining at least two teams wherein each team has at least one user associated with the first and second dwellings, determining resource consumption associated with each said team for a prescribed period of time, comparing the determined resource consumption of at least two teams with one another, and determining an optimal team contingent upon the comparison of the at least two teams in a gameplay scenario (claim 34); which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 12, these judicial exceptions, when viewed as a whole/ordered 
Claim 33 further recites the additional element of integrating the gameplay scenario in “an online social media application” (accessed by users associated with the first and second dwellings) – which is recited at a high level of generality, and does no more than generally linking the use of the abstract idea to a particular technological environment or field of use (online social media) (See MPEP 2106.05(h)). Similar to claim 12, this recitation (when viewed as an ordered combination) does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claim 33 is ineligible.

Step 2A, Prong One
Independent claim 35 recites a series of steps of determining dwelling energy consumption using appliance data, comprising: capturing energy data from appliances in a first/second dwelling; storing data collected from appliances in the first/second dwelling for a predetermined time period; aggregating the collected stored data from the first/second dwelling; encrypting the aggregated data; transmitting the aggregated data from the first/second dwelling; receiving the aggregated data and decrypting the aggregated encrypted data to provide a gameplay scenario to a plurality of users, and utilizing the decrypted aggregated data,  by: determining age of  one or more appliances and energy consumption associated with the first dwelling for a prescribed period of time through analysis of sensor data relating to appliance energy consumption in the first dwelling wherein the determined energy consumption is in part dependent upon 
The claim as a whole recite a method of organizing human activity. The above recited limitations – (under broadest reasonable interpretation) recite an abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or interactions between people (social activities or following rules or instructions). The mere recitation of generic computer components ((i) a computer server processor coupled to a network; (ii) a network connection; and (iii) online users) and elements recited a high level of generality ((iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); and (v) a first/second computing device), does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 35 as a whole amounts to: (i) “apply it” (or an equivalent), (ii) generally links the use of a judicial  (i) a computer server processor coupled to a network; (ii) a network connection; (iii) online users; (iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); and (v) a first/second computing device.
The additional elements of (i) a computer server processor coupled to a network (for receiving aggregated encrypted sensor data and decrypting the aggregated encrypted sensor data); (ii) a network connection; and (iii) online users, are recited at a high-level of generality (See Para. 41 of Applicant’s PG Publication discussing (i) network computing device 200, for example insurance server 106 – as one of the nodes shown in network 100;  Paras. 31-32 discussing (ii) the network and how it’s connected to a collection of nodes; and Para. 81 discussing (iii) users who can experience the competition through a computing device), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Additionally, computer server processor’s function of decrypting the aggregated sensor data, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (data encryption/decryption) (See MPEP 2106.05(h)).
The additional elements of (iv) a first/second plurality of network coupled appliance sensors (i.e., providing appliance data that is sensor data, and for capturing the energy data from appliances in the first/second dwelling) are recited at a high-level of generality (See Paras. 53-55, and 58-60, discussing appliance sensor 102 in a networked See MPEP 2106.05(h)). 
The additional elements of (v) a first/second computing device (for encrypting the aggregated sensor data), are recited at a high-level of generality (See Paras. 53-55, 56, 63 and 65 discussing computer 103 for capturing data from sensors 102, and a communication component (which is part of or used by the computer 103) for encrypting data that it communicates), such that when viewed as whole/ordered combination, they do no more than amount to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Furthermore, the first/second computing devices’ functions of storing the collected data for a predetermined time period, aggregating the collected stored data, and transmitting the encrypted data when viewed as whole/ordered combination, amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). Additionally, the first/second computing devices’ functions of encrypting the aggregated data, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (data encryption) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the additional elements of (v) the first/second computing devices’ functions of storing the collected data for a predetermined time period, aggregating the collected stored data, and transmitting the encrypted data when viewed as whole/ordered combination, amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). The (v) first/second computing device are recited at a high-level of generality and perform generic computer functions (i.e., (a) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.; (b) performing repetitive calculations, Flook; Bancorp Services; and (c) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies) that are well-understood, routine and conventional activities previously known in the industry (See 
Therefore, the additional elements of: (i) a computer server processor coupled to a network (for decrypting aggregated sensor data); (ii) a network connection; (iii) online users; (iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); and (v) a first/second computing device (for encrypting aggregated sensor data), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claims 36-42 and 44 recite details of: determining a monetary cost associated with the determined energy consumption associated with the first and second dwellings (claim 36);  a user of the first dwelling challenging a user of the second dwelling (claim 37); determining an optimal dwelling by identifying a dwelling from the first and second dwellings having a greats reduction in in energy consumption (claim 38); providing an incentive to a user of the determined optimal dwelling (claim 39); determining repair history of the appliances in the first dwelling/the second dwelling (claim 40); determining an optimal dwelling consists of identifying a dwelling having a greatest reduction of resource consumption (claim 41);  determining an optimal dwelling consists of identifying a dwelling having a greatest cost savings associated with its resource consumption over a prescribed period of time (claim 42); determining at least two teams wherein each team has at least one user associated with the first and second dwellings, 
Claim 43 further recites the additional element of integrating the gameplay scenario in “an online social media application” (accessed by users associated with the first and second dwellings) – which is recited at a high level of generality, and does no more than generally linking the use of the abstract idea to a particular technological environment or field of use (online social media) (See MPEP 2106.05(h)). Similar to claim 35, this recitation (when viewed as an ordered combination) does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claim 43 is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12, 14-17, 29 and 31-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 has been amended to recite “a computer server processor…further programmed to decrypt the aggregated sensor data…utilizing the decrypted aggregated sensor data” in the fifth limitation. Claim 35 has been amended to recite “a computer server processor programmed to decrypt the aggregated encrypted sensor data…utilizing the decrypted aggregated sensor data” in the eleventh limitation. Examiner notes the above bolded language is new matter. 
  Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2183). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation," Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998), MPEP 2163,
 Examiner notes that Page 18, lines 17-19, Page 19, lines 20 – Page 20, line 7 and Page 20, lines 10-13 of the specification, as filed, state that:
“….It is additionally to be understood and appreciated that sensors 102 can be networked into a central computer hub (e.g., device 103) in an insured property to aggregate collected sensor data packets….
A communication component 324 may further be provided and utilized to communicate recorded information from computing device 103 to an external location, such as computer server 106, which may be associated with an insurance carrier such as USAA. Communication component 324 may be, or may comprise, a network communication card such as an Ethernet card, a WiFi card, or any other communication mechanism. However, communication component 324 could take any form and is not limited to these examples. Communication component 324 might encrypt data that it communicates, in order to protect the security and/or privacy of the data. 
Communication component 324 may communicate data recorded by device 103 (e.g., data stored in storage component 322) to an external location, such as server 106…. Communication component 324 may initiate communication sessions with server 106. As another example, server 106 may contact device 103, through communication component 324, in order to receive data that has been stored by device 103.” (emphasis added)
Examiner notes that the above portions of the specification only discloses to encrypt data, but is completely silent on “a computer server processor….decrypt[ing]
Furthermore, Examiner notes that the above portions of the specification, provide support for the communication component 324 to communicate information from the computing device 103 (i.e., the claimed hub) to the server 106; however, the specification does not provide support for the computing device 103 (i.e., the central computer hub) receiving the encrypted data (encrypted by the communication component 324) and aggregating the encrypted sensor data, wherein the computer sever accesses and decrypting the aggregated encrypted sensor data (from the central computer hub). 
Examiner notes claims 14-17, 29-34 and 36-44 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14, 16-17, 29, 31-32, 34-36, 38-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0268281 to Haghighat-Kashani (hereinafter “Haghighat”) in view of U.S. Patent Application Publication No. 2011/0153104 to Drake et al. (hereinafter “Drake”), and further in view of U.S. Patent No. 10,430,887 to Parker et al. (hereinafter “Parker”), and further in view of U.S. Patent Application No. 2016/0147205 to Kaufman (hereinafter “Kaufman”)  and even further in view of U.S. Patent Application Publication No. 2010/0293375 to Dobos et al. (hereinafter “Dobos”). 
In regard to claim 12, Haghighat discloses a computer system for determining dwelling energy consumption using appliance sensor data amongst a plurality of online users (Paras. 34, 37, 63-64 and 66) (A gamified process is added to the user application to help people understand where their energy use (e.g., for appliances 52 connected to sensor 42) (i.e., determining energy consumption using appliance sensor data) is going. This process can be gamified by introducing comparable measurements from other users (i.e., amongst a plurality of online users). For example, a user can be presented with their ranking in their community in terms of how efficient their baseload is.)
Haghighat discloses a first plurality of network coupled appliance sensors provided in a first dwelling; and a second plurality of network coupled appliance sensors provided in a second dwelling (Paras. 28, 36-37, 48 64 and 66) (A location (such as a house) (i.e., a first dwelling) can include a sensor (42) connected and dedicated to devices such as an appliance 52 (i.e., a first/second plurality of network coupled appliance sensors). All the sensors 42 are connected, wirelessly or via wires, to the on-premises processing module 22 (i.e., network coupled). A community of users may have their energy consumption measured (i.e., a second dwelling).) 
Haghighat discloses a first computing device component coupled to the first plurality of network coupled appliance sensors configured to store data collected from each of the first plurality of network coupled appliance sensors for a predetermined time period and aggregate the collected stored sensor data;  a second computing device component coupled to the second plurality of network coupled appliance sensors 
Haghighat discloses the first computing device including a communication component configured to transmit sensor data for the first plurality of network coupled appliance sensors over a network connection; the second computing device including a communication component configured to transmit sensor data for the second plurality of network coupled appliance sensors over a network connection (Fig. 1; Paras. 31-32, 
Haghighat discloses a computer server processor being network coupled to each of the first and second computing device and being programmed to receive the aggregated sensor data transmitted from the communication component associated with each of the first and second computing devices (Fig.1; Claim 27; Paras. 10, 36-37, 39, 63-64 and 66) (System 10 includes monitoring, processing, and utilizing data associated with electricity patterns. The location 12 includes an electricity data capture module 20, an on-premises processing module 22 for processing captured electricity data (i.e., a computer server processor being network coupled to each of the first and second computing device), for example from sensor 42 and a communications module 24 for communicating with the external environment 14 including  an out-of-premises processing module 26 for performing external processing operations, and a cloud services (or connected services) processing module 28 for interfacing with other services (i.e., computer server processor being programmed to receive the aggregated sensor data). )
 Haghighat discloses the computer server processer being further programmed to provide a gameplay scenario to the plurality of online users (Fig.1; Claim 27; Paras. 10, 36-37, 39, 63-64 and 66) (System 10 includes monitoring, processing, and utilizing data associated with electricity patterns. The location 12 includes an electricity data capture module 20, an on-premises processing module 22 for processing captured electricity 
Haghighat discloses determining energy consumption associated with the first dwelling for a prescribed period of time through analysis of sensor data relating to appliance energy consumption in the first dwelling; determining, energy consumption associated with at least one other second dwelling for the prescribed period of time through analysis of sensor data from the second plurality of network coupled appliance sensors relating to appliance energy consumption in the second dwelling (Paras. 36-37, 39 and 64) (System 10 includes monitoring, processing, and utilizing data associated with electricity patterns. The location 12 includes an electricity data capture module 20, an on-premises processing module 22 for processing captured electricity data, or the system includes an out-of-premises processing module 26 for performing external processing operations, and a cloud services (or connected services) processing module 28 for interfacing with other service. The system includes a sensor 42, connected to appliance 52, for measuring the electricity usage or generation of the appliance, wherein a user’s/home's average energy usage in a given amount of time is measured (i.e., 
Haghighat discloses comparing the determined energy consumption of the first and second dwellings (Paras. 63-67) (The system 10 calculates a ranking and/or score of the user's electricity consumption compared to the consumption of the peers).
Haghighat discloses determining an optimal dwelling based upon said comparison of the first and second dwellings in the gameplay scenario (Paras. 63-67) (It is possible to add a gamified process to the user application to help people understand where their energy use is going. A scoring and leaderboard approach can be applied to other measurements such as the home's average energy usage in a given amount of time, etc. The system retrieves electricity consumption levels from peers of the user, and calculates a ranking and/or score of the user's electricity consumption compared to the consumption of the peers. Better scores or rankings will be calculated for lower electricity consumptions).
As discussed above Haghighat discloses appliances in a first/second dwelling and the determined energy consumption. Haghighat does not explicitly disclose or teach, however, Drake teaches wherein the determined energy consumption is in part dependent upon operating times for one or more appliances in the first dwelling; wherein the determined energy consumption is in part dependent upon operating times for one or more appliances in the second dwelling (Para. 23 and 38) (The associated power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring the electricity usage of Haghighat to include the amount of time the respective load was in the "ON" state for power consumption calculation, as taught by Drake, in order to more accurately calculate the energy usage.
As discussed above, Haghighat discloses that the sensor data relating to appliance energy consumption in the first dwelling/second dwelling. Haghighat in view of Drake and does not explicitly disclose or teach, however, Parker teaches determining age of the one or more appliances…through analysis of sensor data (relating to appliance energy consumption in the first/second dwelling as taught by Haghighat) (Fig. 3 and 5; Col.6., lines 40-64; Col. 7, lines 10-26; Col.11, lines 9-34) (Data may be received from one or more sensors….data may be received from a plurality of sensors associated with one home device or from sensors associated with a plurality of home devices….the received data may be processed to extract information that may be used in additional analysis and/or determinations (i.e., through analysis of sensor data). For instance, the data may be processed to determine an age of the home device (i.e., determining age of the one or more appliances). The sensing system 300 may include a plurality of sensing devices….may be a variety of types of devices and may be used to monitor or sense one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring the electricity usage of Haghighat in view of Drake, to include accounting for age of the home device, as taught by Parker, in order to more accurately calculate the energy usage.
As discussed above, Haghighat discloses the one or more appliances are in the first/second dwelling and determining energy consumption; and Parker teaches determining age of one or more appliances. Haghighat in view of Drake, and further in view of Parker does not explicitly disclose or teach, however, Kaufman teaches wherein the determined energy consumption is in part dependent upon the determined age of the one or more appliances in the first/second dwelling (Para. 34 and 139) (…control system 22 may adjust the energy usage baseline over time…For example, as a motor drive ages, the amount of energy usage by the motor drive may gradually increase. Accordingly, since the energy usage baseline may be determined by averaging previous energy usage, the energy usage baseline may also gradually increase (i.e., determining determined energy consumption is in part dependent upon the determined age of the one or more appliances).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring the electricity usage of appliances in Haghighat in view of Drake and further in view of Parker, to include See Para. 139 of Kafuman), in order to more accurately calculate the energy usage.
As discussed above, Haghihat discloses the first/second plurality of network coupled appliance sensors; and the communication component configured to transmit sensor data over a network connection. Haghighat in view of Drake, and further in view of Parker, and even further in view of Kaufman does not explicitly disclose or teach, however, Dobos teaches that the communication component is configured to encrypt the aggregated data for the first/second plurality of network coupled appliances; and that the transmitted sensor data is encrypted sensor data for the first/second plurality of network coupled appliance sensors, and that the aggregated sensor data is encrypted sensor data (Paras. 28-32) (Additional security may be provided in that the memory (i.e., a communication component) of the cooking appliance (i.e., the first/second plurality of network coupled appliances) ….the cooking appliance or the memory first checks before an encrypted connection is established by the memory to the server via the Internet or an intranet…If the communication tunnel between the cooking appliance and the server has been established once, all possible data (i.e., aggregated data for the first/second plurality of network coupled appliances/ the transmitted sensor data is encrypted sensor data for the first/second plurality of network coupled appliance sensors) may be read out via it by the server from the memory of the cooking appliance).)
Haghighat in view of Drake, and further in view of Parker, and even further in view of Kaufman does not explicitly disclose or teach, however, Dobos teaches the computer server processor further programmed to decrypt the aggregated encrypted sensor data and utilizing the decrypted aggregated sensor data (Paras. 28-31 and 35) (…the server 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modify the communications with the external environment of Haghighat in view of Drake, and further in view of Parker, and even further in view of Kaufman with the additional security encrypted connection of Dobos in order to provide a more secure system of data transfer (See Para. 8 of Dobos).
In regard to claim 35, Haghighat discloses a computer method for determining dwelling energy consumption using appliance sensor data (Paras. 34, 37, 63-64 and 66) (A gamified process is added to the user application to help people understand where their energy use (e.g., for appliances 52 connected to sensor 42) (i.e., determining energy consumption using appliance sensor data) is going.)
Haghighat discloses capturing energy data from appliances in a first dwelling with a first plurality of network coupled appliance sensors provided in the first dwelling; and capturing energy data from appliances in a second dwelling with a second plurality of network coupled appliance sensors provided in the second dwelling; (Paras. 28, 36-37, 48 64 and 66) (A location (such as a house) (i.e., a first dwelling) can include a sensor 
Haghihat discloses storing data collected from each of the first plurality of network coupled appliance sensors for a predetermined time period in a first computing device; storing data collected from each of the second plurality of network coupled appliance sensors for a predetermined time period in a second computing device (Paras. 36-42) (A main electricity sensor 40 can be installed inside the breaker panel 34 to monitoring the main power line/optional sensors may measure the electricity usage or generation by each of the devices to which they are connected (i.e., the first/second plurality of network coupled appliance sensors)…As illustrated in FIG. 1, the processing of the electricity data can be performed both on-premises and off-premises, outside of or remote from the location. The electricity data is recorded at a rate that may range from one sample per hour, up to thousands of samples per second, for example. The captured data may be bundled at regular intervals (i.e., storing data…for a predetermined time period) and transmitted to the on-premises processor 22 (i.e., in a first/second computing device).. aggregate electricity data of more than one device (for example, the aggregate electricity data) is often necessary to determining the state of the location and the actions of the user. In order to do this, the processing system searches for device signatures within the 
Haghihat discloses aggregating the collected stored sensor data from each of the first plurality of network coupled appliance sensors in the first computing device; aggregating the collected stored sensor data from each of the second plurality of network coupled appliance sensors in the second computing device (Paras. 36-42) (As illustrated in FIG. 1, the processing of the electricity data can be performed both on-premises and off-premises, outside of or remote from the location. The electricity data is recorded at a rate that may range from one sample per hour, up to thousands of samples per second, for example. The captured data may be bundled at regular intervals and transmitted to the on-premises processor 22 (i.e., in the first/second computing device)…aggregate electricity data of more than one device (for example, the aggregate electricity data) is often necessary to determining the state of the location and the actions of the user. In order to do this, the processing system searches for device signatures within the aggregate data (i.e., aggregating the collected stored sensor data from each of the first/second plurality of network coupled appliance sensors).)
Haghihat discloses transmitting the sensor data for the first plurality of network coupled appliance sensors over a network connection from the first computing device; transmitting the sensor data for the second plurality of network coupled appliance sensors over a network connection from the second computing device; (Fig. 1; Paras. 31-32, 36-37 and 39) (The sensors 42 may measure the electricity usage or generation by each of the devices to which they are connected (i.e., sensor data) There is also provided a system that processes the collected data inside the premises. The system (i.e., from the 
Haghighat discloses receiving the aggregated sensor data transmitted from each of the first and second computing device in a computer server programmed to provide a gameplay scenario to a plurality of online users  (Fig.1; Claim 27; Paras. 10, 36-37, 39, 42, 63-64 and 66) (System 10 includes monitoring, processing, and utilizing data associated with electricity patterns. The location 12 includes an electricity data capture module 20 (including the aggregate electricity data), an on-premises processing module 22 for processing captured electricity data, for example from sensor 42 and a communications module 24 for communicating with the external environment 14 including  an out-of-premises processing module 26 for performing external processing operations, and a cloud services (or connected services) processing module 28 for interfacing with other services (i.e., computer server processor being programmed to access the sensor data). The cloud services may be part of the system 10 (i.e., receiving the aggregated sensor data transmitted from each of the first and second computing device in a computer server).  System 10 adds a gamified (adapted to have elements of a game) process to the user application and this process can be gamified by introducing comparable measurements from other users (i.e., provide a gameplay scenario to the plurality of online users).)
Haghighat discloses determining energy consumption associated with the first dwelling for a prescribed period of time through analysis of sensor data relating to 
Haghighat
Haghighat discloses determining an optimal dwelling based upon said comparison of the first and second dwellings in the gameplay scenario (Paras. 63-67) (It is possible to add a gamified process to the user application to help people understand where their energy use is going. A scoring and leaderboard approach can be applied to other measurements such as the home's average energy usage in a given amount of time, etc. The system retrieves electricity consumption levels from peers of the user, and calculates a ranking and/or score of the user's electricity consumption compared to the consumption of the peers. Better scores or rankings will be calculated for lower electricity consumptions).
As discussed above Haghighat discloses the appliances in a first/second dwelling and determining energy consumption. Haghighat does not explicitly disclose or teach, however, Drake teaches wherein the determined energy consumption is in part dependent upon operating times for one or more appliances in the first dwelling; wherein the determined energy consumption is in part dependent upon operating times for one or more appliances in the second dwelling (Para. 23 and 38) (The associated power consumption amount of each of the one more power consuming functions is determined by (i.e., the determined energy consumption is in part dependent upon) using a table of power load values pre-loaded into a memory of the appliance and the amount of time the respective load was in the "ON" state (i.e., operating times of one or more appliances in the first/second dwelling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring the electricity usage of Haghighat to include the amount of time the respective load was in the "ON" state for Drake, in order to more accurately calculate the energy usage.
As discussed above, Haghighat discloses that the sensor data relating to appliance energy consumption in the first dwelling/second dwelling. Haghighat in view of Drake does not explicitly disclose or teach, however, Parker teaches determining age of the one or more appliances…through analysis of sensor data (relating to appliance energy consumption in the first/second dwelling as taught by Haghighat) (Fig. 3 and 5; Col.6., lines 40-64; Col. 7, lines 10-26; Col.11, lines 9-34) (Data may be received from one or more sensors….data may be received from a plurality of sensors associated with one home device or from sensors associated with a plurality of home devices….the received data may be processed to extract information that may be used in additional analysis and/or determinations (i.e., through analysis of sensor data). For instance, the data may be processed to determine an age of the home device (i.e., determining age of the one or more appliances). The sensing system 300 may include a plurality of sensing devices….may be a variety of types of devices and may be used to monitor or sense one or more characteristics of a home device, such as an appliance….For instance, the sensing devices may include power sensors… detects power consumption (i.e., relating to appliance energy consumption in the first/second dwelling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring the electricity usage of Haghighat in view of Drake, to include accounting for age of the home device, as taught by Parker
As discussed above, Haghighat discloses the one or more appliances are in the first/second dwelling and determining energy consumption; and Parker teaches determining age of one or more appliances. Haghighat in view of Drake, and further in view of Parker does not explicitly disclose or teach, however, Kaufman teaches wherein the determined energy consumption is in part dependent upon the determined age of the one or more appliances in the first/second dwelling (Para. 34 and 139) (…control system 22 may adjust the energy usage baseline over time…For example, as a motor drive ages, the amount of energy usage by the motor drive may gradually increase. Accordingly, since the energy usage baseline may be determined by averaging previous energy usage, the energy usage baseline may also gradually increase (i.e., determining determined energy consumption is in part dependent upon the determined age of the one or more appliances).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring the electricity usage of appliances in Haghighat in view of Drake and further in view of Parker, to include accounting for energy increase in older appliances (See Para. 139 of Kafuman), in order to more accurately calculate the energy usage.
As discussed above, Haghihat discloses the first/second plurality of network coupled appliance sensors; the aggregated data for the first/second plurality of network couple appliance sensors in the first computing/second computing device; and transmitting sensor data over a network connection. Haghighat in view of Drake and further in view of Parker, and further in view of Kaufman does not explicitly disclose or teach, however, Dobos teaches encrypting the aggregated data for the first/second encrypted sensor data, and received aggregated data is encrypted (Paras. 28-32) (Additional security may be provided in that the memory (i.e., in the first/second computer) of the cooking appliance (i.e., the first/second plurality of network coupled appliances) ….the cooking appliance or the memory first checks before an encrypted connection is established by the memory to the server via the Internet or an intranet…If the communication tunnel between the cooking appliance and the server has been established once, all possible data (i.e., encrypting the aggregated data) may be read out via it by the server from the memory (i.e., receiving encrypted data) of the cooking appliance).)
Haghighat in view of Drake, and further in view of Parker, and even further in view of Kaufman does not explicitly disclose or teach, however, Dobos 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modify the communications with the external environment of Haghighat in view of Drake, and even further in view of Parker, and even further in view of Kaufman with the additional security encrypted connection of Dobos in order to provide a more secure system of data transfer (See Para. 8 of Dobos).
In regard to claims 14 and 36, as discussed above in regard to claims 12 and 35, Haghighat discloses the determined energy consumption associated with the first and second dwellings.
Haghighat does not explicitly disclose or teach, however, Drake teaches wherein the computer server processor is further configured to determine monetary cost associated with the determined energy consumption (Paras. 14, 16; Claim 3) (The appliance can further comprise a memory accessible by the controller for storing one or more power consumption values. The one or more power consumption values can comprise a monetary value per unit of time, and the energy cost of each of the one or more power consuming functions can be summed by the controller to provide a total energy cost consumption of the appliance (i.e., determine monetary cost associated with the determined energy consumption).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Drake in the system/method of Haghighat since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
In regard to claims 16 and 38, Haghighat discloses wherein said determining an optimal dwelling consists of identifying a dwelling from the first and second dwellings having a greatest reduction of energy consumption (Paras. 63-66) (An application that displays the real-time power and the minimum power ever achieved. The users are then instructed to walk around the home and turn off all lights and appliances, then unplug remaining devices, and continue until the power draw reaches the smallest possible number. Their minimum power score is compared against that of other users in real-time to put their home's energy efficiency in the context of other homes (i.e., having a greatest reduction of energy consumption).)
In regard to claims 17 and 39, Haghighat discloses further including providing an incentive to a user of the determined optimal dwelling (Paras. 63-66) (Users are ranked against their peers, wherein Better scores or rankings will be calculated for lower electricity consumptions. The results of the ranking and/or scoring are displayed on the user's smart phone.)
In regard to claims 29 and 40, as discussed above, in regard to claims 12 and 35, Haghihat teaches the first and second dwellings. Haghihat in view of Drake, does not explicitly disclose or teach, however, Parker teaches determining repair history of the one or more appliances in the first/second dwelling (Col. 8., lines 12-49) ( For instance, if a repair is made to an appliance, the repair information may be provided to the system and may be input to the system by scanning the QR code, bar code, etc. and updating the information associated with that appliance (i.e., repair history of the one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the repair history of appliances in Parker in the method/system of Haghighat in view of Drake in order to determine or aid in determining household inventory (See Col. 8, lines 30-40)
In regard to claims 31 and 41, Haghighat wherein determining an optimal dwelling consists of identifying a dwelling having a greatest reduction of resource consumption (Paras. 63-66) (An application that displays the real-time power and the minimum power ever achieved. The users are then instructed to walk around the home and turn off all lights and appliances, then unplug remaining devices, and continue until the power draw reaches the smallest possible number. Their minimum power score is compared against that of other users in real-time to put their home's energy efficiency in the context of other homes (i.e., having a greatest reduction of resource consumption).)
In regard to claims 32 and 42, Haghighat discloses wherein determining an optimal dwelling consists of identifying a dwelling having a greatest savings associated with its resource consumption over a prescribed period of time (Paras. 63-67) (It is possible to add a gamified process to the user application to help people understand where their energy use is going. A scoring and leaderboard approach can be applied to other measurements such as the home's average energy usage in a given amount of time (i.e., over a prescribed period of time), etc. The system retrieves electricity consumption 
Haghighat does not explicitly disclose or teach, however, Drake teaches that there is a cost with the resource consumption (i.e., cost savings) (Paras. 14, 16; Claim 3) (The appliance can further comprise a memory accessible by the controller for storing one or more power consumption values. The one or more power consumption values can comprise a monetary value per unit of time, and the energy cost of each of the one or more power consuming functions can be summed by the controller to provide a total energy cost consumption of the appliance (i.e., cost associated with the determined energy consumption).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Drake in the system/method of Haghighat since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claims 34 and 44, Haghihat discloses determining at least two teams wherein each team has at least one user associated with the first and second dwellings (Paras. 63-66) (It is possible to add a gamified (i.e. adapted to have elements of a game) process to the user application to help people understand where their energy use is going. To help users understand how energy is consumed in their home (i.e., at least one user 
Haghihat discloses determining resource consumption associated with each said team for a prescribed period of time (Paras. 63-66) (A scoring and leaderboard approach can be applied to other measurements such as the home's average energy usage (i.e., determining resource consumption) in a given amount of time, etc (i.e., associated with each said team for a prescribed period of time). The system retrieves electricity consumption levels from peers of the user, and calculates a ranking and/or score of the user's electricity consumption compared to the consumption of the peers (i.e., with each said team).)
Haghihat discloses comparing the determined resource consumption of at least two teams with one another (Paras. 63-66) (The system retrieves electricity consumption levels from peers of the user, and calculates a ranking and/or score of the user's electricity consumption compared to the consumption of the peers (i.e., comparing the determined resource consumption of at least two teams with one another).)
Haghihat discloses determine an optimal team contingent upon the comparison of the at least two teams in a gameplay scenario (Paras. 63-66 (The system calculates a ranking and/or score of the user's electricity consumption compared to the consumption of the peers. Better scores or rankings will be calculated for lower electricity consumptions).

Claims 15, 33, 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Drake, and further in view of Parker and even further in view of Kaufman, and even further in view of Dobos as applied to claims 12 and 35, and even further in view of U.S. Patent Application Publication No. 2014/0309849 to Ricci (hereinafter “Ricci”).
In regard to claims 15 and 37, Haghighat discloses wherein said/the gameplay scenario includes a user of the first dwelling, and a user the second dwelling (Paras. 63-66).
Haghighat in view of Drake, and further in view of Parker and even further in view of Kaufman, and even further in view of Dobos does not explicitly disclose or teach, however, Ricci teaches wherein the gameplay scenario includes a (first) user challenging a (second) user (Para. 549 and 551) (This could thereby present a challenge to the current user, where the current user could start or continue a previous game, and try to better the other users they're connected with).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gamified process of Haghighat in view of Drake, and further in view of Parker and even further in view of Kaufman, and even further in view of Dobos to include the challenging of users, as taught by Ricci, in order to better the other users’ performance with a challenge (See Para. 551 of Ricci).
In regard to claims 33 and 43, as discussed above in regard to claims 12 and 35, Haghighat 
Haghighat in view of Drake, and further in view of Parker and even further in view of Kaufman, and even further in view of Dobos does not explicitly disclose or teach, however, Ricci teaches wherein the computer server processor is further programmed to integrate the gameplay scenario in an online social media application accessed by users (Paras. 549, 554-555) (The game interaction subsystem can also include a games module/games directory 2112….a scoring module 2120…with one or more of these components capable of communicating with one or more of social media.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gamified process of Haghighat in view of Drake, and further in view of Parker and even further in view of Kaufman, and even further in view of Dobos to include the communicating with one or more of social media, as taught by Ricci, to provide user satisfaction. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
U.S. Patent Application Publication No. 2013/0231872 to Cercueil et al. (hereinafter “Cercueil”). Cercueil discloses monitoring the ageing of an electric equipment unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
2021